Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites "wherein the characteristic information includes information related to a weight of the part, and the abnormality elimination period estimation unit estimates the abnormality elimination period in such a way that the abnormality elimination period becomes longer when 5 the weight is a predetermined weight or heavier than the abnormality elimination period when the weight is less than the predetermined weight" which renders the claim indefinite because it is hard to ascertain how to estimate the abnormality elimination period. 
Claims 6-10 depend from rejected claim 5 and therefore are also rejected. 
Further, claim 7 recites " wherein when the weight of the part is the predetermined weight or heavier, and there is a long suspension period during which an operation of the production line stops continuously at least for three days or longer before the abnormality occurrence time, the notifying time setting unit sets the notifying time in such a way that the notifying time is at the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuyuki (JP 2011253393).
Regarding claim 1, Nobuyuki discloses an abnormality sign notifying system (100) comprising:
 an abnormality occurrence time estimation unit (102) configured to estimate an abnormality 5 occurrence time at which an abnormality occurs in a facility based on information related to an operation of the facility installed in a production line ( ;
an abnormality elimination period estimation unit (101) configured to estimate an abnormality elimination period required for eliminating the abnormality of the facility based on characteristic information related to a part necessary for eliminating the abnormality of the 10 facility ;

 and a notifying unit configured to notify the sign of the abnormality of the facility at the 15 notifying time (Par. 11).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        February 19, 2021